Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-15 & 18) in the reply filed on 27 April 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden (reply, pg. 3-5).  This is not found persuasive because the inventions are independent and distinct. There is also a search burden as demonstrated by the different classification of the inventions.
Claims 16, 17, 19 & 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 27 April 2022. 
Applicant's election with traverse of:
(a) one or more urea compounds-hydroxyl ethyl urea;
(b) one or more cationic surfactants-stearamidopropyl dimethylamine;
(c) one or more fatty compounds-cetyl alcohol, dicaprylyl carbonate, and dicaprylyl ether;
(d) one or more polyols- propylene glycol;
(e) one or more thickening agent-absent;
(f) one or more water-soluble solvents-ethanol;
(g) one or more preservatives-tocopherol;
(h) one or more silicones -absent;
(i) one or more chelating agent-absent;
G) one or more pH adjusters- "absent" unless one of elected components (a)-(i) is considered a pH adjuster; and
(k) one or more fragrances-present
 in the reply filed on 27 April 2022 is acknowledged.  The traversal is on the ground(s) that each group of species are functionally related and corresponds to an art recognized class (reply, pg. 4-5).  This is not found persuasive because species are independent and distinct based upon their different chemical structures and physical properties such as solubility.
The requirement is still deemed proper and is therefore made FINAL. 
No claims are withdrawn as a result of this election. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 April 2022.
 
Claim Status
Claims 1-20 are pending. 
Claims 16, 17, 19 & 20 withdrawn. 
Claims 1-15 & 18 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 September 2020, 29 July 2021 and 10 January 2022 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 



Objections/Rejections
Specification
The use of the term REWOQUAT W 75, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology (i.e. 1- methyl-2-norstearyl-3-stearinoacid-amidoethyl-dihydro-imidazolinium methosulfate); furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. The analysis is the same for Finquat CT-P, Finquat CT, “CARBOPOL…and POLYGEL”. There is a plethora throughout the specification that are too numerous to list. Applicant is reminded to check the entire disclosure to ensure that all undefined trademarks/tradenames have been defined in accordance with MPEP 608.01(v).

Claim Objections
Claims 4, 10 & 11 are objected to because of the following informalities: claims 4, 10 & 11 depend from claim 1. Claims 4, 10 & 11 have citric acid, which should be component (a), and the one or more urea compound, which should be component (b), inverted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, recites “one or more urea compound” which encompasses multiple urea compounds (emphasis added). However, claim 1, lines 4-5, “a molar ratio of the citric acid of (a) to the urea compound of (b) is 1 or less”; thereby, it is unclear whether just one, more than one, or all of the urea compounds must result in a ratio of 1 or less. The analysis is the same for claim 15.
Claims 2-14 are rejected under 35 USC 112 (b) because they ultimately depend from indefinite claim 1.
The analysis is the same for claims 4-11. 
Applicant may wish to consider whether amending the claims to recite “one or more urea compound of (b)…” would obviate the objection.
Claim 3 recites the limitation "the deep eutectic solvent" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim 5 does not end in a period. It is unclear where the claim ends and if any claim limitations have inadvertently deleted. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 7 & 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2 & 3 are interpreted as the deep eutectic solvent being: (a) about 0.1 to about 25 wt.% of citric acid; and (b) about 0.2 to about 40 wt.% of one or more urea compound chosen from dimethyl urea, a hydroxyl ethyl urea, or a combination thereof, wherein a weight ratio of the citric acid of (a) to the urea compound of (b) is 1 or less as presented on pg. 4 of the instant specification. Claim 2 recites “The cosmetic composition of claim 1 comprising an amount of deep eutectic solvent”. The claim 1 cosmetic composition comprises the deep eutectic solvent in an amount of about 0.3 to about 65 wt%.  “An amount of deep eutectic solvent” encompasses concentrations less than the required about 0.3%.
The analysis is the same for the upper limit of claim 3. Claim 3 recites 1% or more, which has no upper limit but in claim 1 (a) and (b) have an upper limit combined of 65 wt%.
Claims 7 & 8 depend from claim 1. Claim 1 recites the molar ratio of the citric acid of (a) to the urea compound of (b) is 1 or less. Claim 7 expands the molar ratio the citric acid of (a) to the urea compound of (b) to about 3:2 (i.e. 1.25) to about 0.5:10 (emphasis added). Claim 8 expands the molar ratio the citric acid of (a) to the urea compound of (b) to about 10:1 to about 0.5:10 (emphasis added). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Landa (US 2005/0113269).
Claim Interpretation: Claim 2 is interpreted as the deep eutectic solvent being: (a) about 0.1 to about 25 wt.% of citric acid; and (b) about 0.2 to about 40 wt.% of one or more urea compound chosen from dimethyl urea, a hydroxyl ethyl urea, or a combination thereof, wherein a weight ratio of the citric acid of (a) to the urea compound of (b) is 1 or less as presented on pg. 4 of the instant specification.
Claim 15 is interpreted as optional items (d)-(m) as not being present.
With regard to claims 1, 2, & 15, and the elected species, Landa teaches a personal care composition having at least one hydroxyalkylurea (HAU) optionally in combination with at least one other moisturizing agent (abstract).  Landa teaches “[t]he amount of hydroxyalkylurea is found in the personal care composition is present in an amount of from about 0.5% to 15.0% by weight of the composition” ([0010] & Landa’s claim 8). Landa teaches “[m]oisturizers useful in personal care compositions that provide the improved moisturization efficacy when used in combination with hydroxyalkylurea include…lactic acid…alpha hydroxy acids, beta hydroxy acids” [0011]. “The moisturizer(s) can be present in an amount of from about 0.5% to 15% by weight of the personal care composition” ([0011] & Landa’s claim 8). Landa teaches “[w]hen provided together in a personal care formulation, the hydroxyalkylurea and the moisturizing agent are present in a synergistically moisturizing effective ratio. In one aspect, the ratio of hydroxyalkylurea to moisturizing agent is at least about 0.5:15.0 and no more than about 15.00:0.05” [0010]. Landa explicitly teaches citric acid to be at least one moisturizing agent for inclusion in the invention and teaches its inclusion in the Example 6 Clear Conditioning Shampoo Formula, Example 8 Combing Cream for Dry/Damaged Hair Formula, Example 14 Curl Defining Combing Cream Formula, Example 16 Clear Conditioning Shampoo Formula, and the Example 18 Combing Cream For Dry/Damaged Hair Formula ([0030], [0060], [0068], [0092], [0100] & [0108]). Landa also explicitly teaches glycerin to be at least one moisturizing agent for inclusion in the invention [0030]. Landa also explicitly teaches citric acid to be a neutralizing agent for any residual ammonia used in the reaction to produce hydroxyalkylurea [0015]. Landa in Example 2 teaches a composition consisting of 7.5% hydroxyethyl urea and & 7.5% glycerin moisturizing agent as an aqueous solution comprising 85% water ([0043], [0047], [0054] & Table 1).
While there is not a single example comprising each of the claimed components, citric acid, hydroxyethyl urea and water are included among short lists of reagents.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine 0.5-15% citric acid, 0.5-15% hydroxyethyl urea, and 70-99% water [yielding a weight ratio of citric acid to urea compound of 0.03:1 to 1:30; including 1:1; also teaching a molar ratio of citric acid of (a) to the hydroxyethyl urea compound of 0.013-0.725; moles of citric acid: 0.002-0.08; moles of urea: 0.004-0.144;] to achieve a moisturizing composition because Landa teaches aqueous solutions of hydroxyethyl urea in combination with citric acid are suitable for moisturizing skin. The ordinary skilled artisan would have been motivated to do so, with a reasonable expectation of success, in order to moisturize skin using the inventive combination of hydroxyethyl urea and suitable moisturizing agent (i.e. citric acid) in a solvent exemplified as suitable (i.e. water). It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results (i.e. a moisturizing composition).
More broadly, Landa teaches “[t]he amount of hydroxyalkylurea is found in the personal care composition is present in an amount of from about 0.5% to 15.0% by weight of the composition” ([0010] & Landa’s claim 8). Landa teaches inclusion of moisturizers, which include citric acid, in an amount of from about 0.5% to 15% by weight of the personal care composition” ([0011] & Landa’s claim 8). Thereby, Landa teaches the deep eutectic solvent (i.e. citric acid + hydroxyethyl urea) is present in an amount of 1.0-30% by weight of the composition. 
With regard to the recited amount of citric acid, hydroxyethyl urea, deep eutectic solvent, and water; molar ratio of citric acid to hydroxyethyl urea; and the weight ratio of citric acid to hydroxyethyl urea. Landa teaches these parameters with values which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Landa, as applied to claims 1-10, 15 & 18 above, and further in view of Safety Assessment of Hydroxyethyl Urea (Published: 10/5/2018).
Claim 15 is interpreted as optional items (d)-(m) as not being present.
With regard to claim 11, and the elected species, the teachings of Landa are described above.  Landa teaches the combination of hydroxyethyl urea and a moisturizing agent, which may be citric acid, provides not only the perception of moisturization, but also actual increased moisturization efficacy (abstract, [0015] & [0030]). 
Landa does not teach the amount of hydroxyethyl urea is about 20 to about 40% by weight.
In the same field of invention of cosmetics, Safety Assessment of Hydroxyethyl Urea teaches hydroxyethyl urea is sold in an aqueous solution of about 50 - 60% to cosmetics finishing houses (pg. 2).  Safety Assessment of Hydroxyethyl Urea teaches hydroxyethyl urea “is used at concentrations up to 20.6% in leave-on products, with the greatest concentration reported for moisturizing products” (pg. 3). “Hydroxyethyl urea is reported to function as a humectant and hair- and skin-conditioning agent for use in cosmetic products” (pg. 2).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Landa’s personal care composition by adjusting the amount of hydroxyethyl urea to be up to 20.6% as suggested by Safety Assessment of Hydroxyethyl Urea because Landa’s composition is a moisturizing composition and Safety Assessment of Hydroxyethyl Urea moisturizing products have the greatest concentration of hydroxyethyl urea with concentrations up to 20.6%. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to increase the moisturizing capability of the Landa’s moisturizing composition by using hydroxyethyl urea in art recognized concentrations suitable for moisturization.
With regard to the recited amount of hydroxyethyl urea, the combined teachings of Landa and Safety Assessment of Hydroxyethyl Urea teach this parameter with values which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Landa as applied to claims 1-10, 15 & 18 above, and further in view of Fuls (US 2007/0274926).
Claim 15 is interpreted as optional items (d)-(e), (g), and (i) as not being present.
With regard to claims 14 and 15, and the elected species, the teachings of Landa are described above.  Landa teaches the combination of hydroxyethyl urea and a moisturizing agent, which may be citric acid, provides not only the perception of moisturization, but also actual increased moisturization efficacy (abstract, [0015] & [0030]). Landa teaches propylene glycol to be a moisturizing agent [0030]. Landa teaches the compositions of their invention may comprises solvents, emollients, surfactants and active ingredients [0032]. Landa teaches their personal care compositions without limitation skin moisturizing lotions and creams including for the face and body, moisturizing cleansers and soaps…, personal care wipes, baby care products… and bath and shower products. Particularly suitable compositions are skin care compositions” [0038].
Landa does not teach inclusion of about 20 wt.% or more of a polyol which may be propylene glycol or about 0.1 to about 35 wt.% of a water-soluble solvent which may be ethanol.
In the same field of invention of skin care compositions which do not dry the skin, Fuls teaches a topical antimicrobial composition that is applied to the facial areas of the skin that are non-irritating and don’t over dry the skin (abstract; [0040]; [0062]).  Fuls teaches the antimicrobial compositions contain (a) a disinfecting alcohol, (b) an organic acid, and (c) water (abstract). Fuls teaches the disinfecting alcohol which may be ethanol is present in an amount of about 25% to about 75%, by weight ([0096] & [0097]). Fuls teaches the organic acid may be citric acid ([0109] & [0113]).  Fuls teaches inclusion of a polyhydric solvent, which may be propyl glycol, in an amount of about 0.1% to about 30% ([0132] & [0134]).
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have combined Landa’s moisturizing composition for facial skin with Fuls antimicrobial composition for facial skin, yielding a composition having about 25% to about 75% by weight ethanol and about 0.1% to about 30% by weight propylene glycol, because Landa’s and Ful’s compositions are for application to facial skin. The ordinary skilled artisan at the time of filing the invention would have been motivated to do so, with an expectation of success, in order to increase the disinfection/cleansing and moisturization of skin and improve reagent dissolution, particularly since Ful’s composition is taught to non-irritating, doesn’t over dry the skin and comprises ethanol disinfectant active agent and propylene glycol polyhydric solvents.
Further, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With regard to recited amount of ethanol and propylene glycol, the combined teachings Landa and Fuls teach these reagents in an amounts which overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 12 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Landa as applied to claims 1-10, 15 & 18 above, and further in view of Trumbore (US 2013/0115173).
Claim 15 is interpreted as optional items (e)-(h) and (j)-(m) as not being present.
With regard to claims 12 and 15, and the elected species, the teachings of Landa are described above.  Landa teaches the combination of hydroxyethyl urea and a moisturizing agent, which may be citric acid, provides not only the perception of moisturization, but also actual increased moisturization efficacy (abstract, [0015] & [0030]). Landa teaches inclusion of vitamins, emulsifiers and cationic surfactants in their invention may be a mousse foam ([0018], [0019], [0031] & [0032]). 
Landa does not teach inclusion of a cationic surfactant which may be stearamidopropyl dimethylamine.
In the same field of invention of dermatological compositions, Trumbore teaches dermatological foams which contain a moisturizer or emollient (title, [0021]). Trumbore teaches stearamidopropyl dimethylamine as an exemplary cationic emulsifier that disperses dissimilar chemicals ([0054], [0057], [1404] & Trumbore’s claim 10).  Trumbore teaches the emulsifier is present in an amount of about 1% to about 25% (Trumbore’s claim 11). Trumbore teaches tocopherol to be an antioxidant for inclusion in the composition in an amount of about 0.25% to about 2% by weight ([0064] & [1451]).
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Landa’s moisturizing composition for skin by adding about 1% to about 25% stearamidopropyl dimethylamine and about 0.25 to about 2.0% tocopherol as suggested by Trumbore’s teachings because Landa and Trumbore are both directed to dermatological compositions comprising moisturizers and Landa teaches it is suitable to include cationic surfactants/emulsifiers and vitamins in the composition. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to improve the shelf life of the composition through inclusion of an antioxidant and disperse the chemicals in the composition using an emulsifier/surfactant which is art recognized as suitable for dermatological compositions containing vitamins, moisturizers and emollients.
With regard to recited amount of stearamidopropyl dimethylamine, the combined teachings Landa and Trumbore teach this reagent in an amount which overlaps or lies within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Landa as applied to claims 1-10, 15 & 18 above, and further in view of Wegner (US 2014/0364509).
Claim 15 is interpreted as optional items (d), and (f)-(l) as not being present.
With regard to claims 13 and 15, and the elected species, the teachings of Landa are described above.  Landa teaches inclusion of fragrances, fatty acids and their derivatives, and emollients ([0030] & [0031]).  Landa in the combing cream of Example 18 teaches inclusion of 0.54% of cetyl alcohol ([0108]).
Landa does not teach inclusion of a dicaprylyl ether and dicaprylyl carbonate or the amount of fragrance.
In the same field of invention of skin care, Wegner teaches a skin benefit package that has improved skin feel and provides skin conditioners in combination with emollients (abstract). Wegner teaches inclusion of fragrances in an amount preferably from 0 to about 3 wt. % [0080]. Wegner teaches inclusion of dicaprylyl carbonate and dicaprylyl ether has high spreading emollients in an amount from about 0 to about 3 wt. % ([0044] & [0046]). Wegner teaches cetyl alcohol is a low spreading emollient suitable for use in the invention in an amount of about 0 to about 5 wt.% [0044]. Wegner exemplifies inclusion of 0.0075% fragrance and 0.10 % dicaprylyl carbonate in combination with 0.25% cetyl alcohol in exemplary Test Product C gel formulation [0161]. Wegner teaches the compositions of their invention significantly change skin moisture [0122].
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Landa’s moisturizing composition for skin by adding from 0 to about 3 wt. % fragrance, from 0 to about 3 wt. % of dicaprylyl carbonate and dicaprylyl ether high spreading emollients, and about 0 to about 5 wt.% cetyl alcohol low spreading emollients as suggested by Wegner’s teachings because Landa and Wegner are both directed to dermatological compositions for moisturizing skin Landa teaches it is suitable to include cetyl alcohol and emollients in their moisturizing composition. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to improve the smell and emolliency of skin moisturizing compositions.
With regard to recited amount of fragrance and one or more fatty compounds/cetyl alcohol/dicaprylyl ether/dicaprylyl carbonate, the combined teachings Landa and Wegner teach these reagents in amounts which overlap or lie within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Landa in view of Fuls, Trumbore and Wegner.
Claim 15 is interpreted as optional items (d)-(f) (h), (i) and (m) as being present.
The teachings of Landa are described above. In brief, Landa teaches a moisturizing composition having water, citric acid, and hydroxyethyl urea in amounts which overlap or fall within the claimed range. Landa teaches the recited molar ratio.
Landa does not teach inclusion of stearamidopropyl dimethylamine, dicaprylyl carbonate, dicaprylyl ether, propylene glycol, ethanol, tocopherol, and fragrance.
The teachings of Fuls, Trumbore and Wegner are described above.
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Landa’s moisturizing composition for skin by adding about 25% to about 75% by weight ethanol, about 0.1% to about 30% by weight propylene glycol, about 1% to about 25% stearamidopropyl dimethylamine, about 0.25 to about 2.0% tocopherol, from 0 to about 3 wt. % fragrance, from 0 to about 3 wt. % of dicaprylyl carbonate and dicaprylyl ether high spreading emollients, and about 0 to about 5 wt.% cetyl alcohol low spreading emollients as suggested by the combined teachings of Fuls, Trumbore and Wegner because Landa, Fuls, Trumbore and Wegner are directed to dermatological compositions for moisturizing skin and Landa teaches it is suitable to include cationic surfactants, emulsifier, cetyl alcohol, emollients, polyol-moisturizing agents, solvents, fragrances, and antioxidants in their moisturizing composition. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to improve the dispersion of chemical reagents, shelf-life, emolliency, moisturization, cleansing, and smell of the skin moisturizing compositions.
With regard to recited amount of stearamidopropyl dimethylamine, cetyl alcohol, dicaprylyl carbonate, dicaprylyl ether, propylene glycol, ethanol, tocopherol, and fragrance, the combined teachings Landa, Fuls, Trumbore and Wegner teach these reagents in amounts which overlap or lie within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619       

/NICOLE P BABSON/Primary Examiner, Art Unit 1619